Citation Nr: 1428220	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-04 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for arteriosclerotic heart disease.

2.  Whether new and material evidence has been received to reopen service connection for hypertension.

3.  Entitlement to service connection for staph infection residuals.

4.  Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1966 to April 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO in Wichita, Kansas, which denied reopening service connection for both arteriosclerotic heart disease and hypertension, finding that new and material evidence had not been received, and denied service connection for staph infection residuals.  This matter also came before the Board on appeal from a September 2008 denial by the RO of non-service-connected pension benefits. 

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In February 2010, via a VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a Board hearing at a local VA office (Travel Board hearing).  In April 2010, the Veteran was sent a letter from the RO addressing alternative hearing options which may have been faster than waiting for a Travel Board hearing.  Subsequently, in April 2010, the Veteran sent to the RO a BVA Hearing Preference Election Form with the box checked for "I want a hearing before the regional office Decision Review Officer (DRO) and wish to have this hearing taken into consideration when a decision is made by the Board."  Further, the Veteran included a handwritten letter with the form indicating that he believed a hearing with a DRO "would be the best way to resolve this issue."

The Veteran was subsequently informed in a letter dated April 21, 2010 that a DRO hearing was scheduled for May 13, 2010.  The letter advised the Veteran that, in the event he was unable to appear for the scheduled date and time, he should notify the RO as soon as possible.  On May 12, 2010, the Veteran informed the RO by telephone that he would be unable to attend the scheduled hearing as he could not find a ride.  Of note, the Veteran told the RO that he had contacted his representative to see if they could appear in his place; however, he was not given "any kind of answer" as to whether they would appear at the hearing on his behalf.  The record does not indicate whether the Veteran asked to have the DRO hearing rescheduled or withdrawn.

Two months later, in a letter dated July 2010, the Veteran's representative informed the RO that they had attempted to contact the Veteran dozens of times since the cancelation of the May 13, 2010 DRO hearing, and that that the Veteran had not responded.  Considering that the Veteran had made no attempt to reschedule the hearing or to contact his representative, the Veteran's representative asked that the appeal continue through the traditional appeal process with no hearing. 

Pursuant to 38 C.F.R. § 20.700 (2013), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  
See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under VA regulations, a request for a Board hearing may be withdrawn by a veteran at any time before the date of the hearing.  A request for a hearing may not be withdrawn by a veteran's representative without the consent of the veteran.  See 38 C.F.R. § 20.704(e).  

Here the Veteran originally requested a Travel Board hearing, but was conditionally willing to accept a DRO hearing in order to speed along the appeals process.  When accepting the DRO hearing, the Veteran specifically noted that he felt a hearing was the best way to resolve the issues on appeal.  Further, when the Veteran learned that he would be unable to attend the scheduled DRO hearing, he informed the RO and sought to have his representative appear in his place.  There is no indication to the Board that the Veteran wished to withdraw his hearing request.

While it is unfortunate that the Veteran's representative was unable to reach the Veteran after multiple tries over a two month period, this did not waive the Veteran's right to give consent to the representative before his representative waived the hearing request.  38 C.F.R. § 20.704(e).  For these reasons, the Board will remand this case to schedule the Veteran for a Travel Board hearing.  Because the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted to schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule the Veteran for a Travel Board hearing.  The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

